Citation Nr: 0426879	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  96-04 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of an upper 
back injury, claimed as fibromyositis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel
INTRODUCTION

The veteran served on active duty from February 1980 to April 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Due 
to the veteran's change in residence, this case has been 
transferred to the RO in North Little Rock, Arkansas, which 
now has jurisdiction.  

In July 1997, the Board remanded this case to the RO for 
further development.  Also, in March 2004, the veteran 
testified before the undersigned Veterans Law Judge at the 
RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Subsequent to the Board's remand of July 1997, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The VCAA provides for, among other 
things, notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

The VCAA was clearly in effect prior to the RO's issuance of 
the final supplemental statement of the case in September 
2003 and transfer of the case to the Board.  The RO did refer 
to the VCAA in the September 2003 supplemental statement of 
the case, but a letter that meets all of the notice 
requirements, as clarified by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) has not been issued.  Further, a remand is 
necessary given the medical questions presented in this case.  

Here, reports from private physicians reflect varied 
diagnoses such as fibromyalgia, fibromyositis, myofascial 
pain, and myofibrosis.  In a July 1995 letter to the veteran, 
a VA orthopedist commented that chronic fibromyositis is a 
diagnosis used for "someone complaining about discomfort 
without positive physical findings," that he had not found 
any orthopedic disease to account for the veteran's ongoing, 
long-standing subjective complaints, and that from an 
orthopedic point of view he had no suggestions to alleviate 
her symptoms.  The veteran was afforded a VA examination in 
March 2003, and an orthopedic surgeon conducted the 
examination.  In her assessment of the medical picture 
presented, the examiner noted that there are specific 
criteria used to make a diagnosis of fibromyalgia and that 
such assessments are more frequently recognized and diagnosed 
by physicians specializing in rheumatologic disorders or 
pain, rather than orthopedic surgeons.  

Clearly, the commentary offered by several orthopedists, 
including the VA orthopedic surgeon in March 2003, the 
appropriate specialist should examine the veteran and offer a 
nexus opinion.  As the Board cannot exercise its own 
independent judgment on medical matters, further examinations 
are required, to include opinions based on review of the 
entire record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In light of the foregoing, the case is REMANDED to the AMC 
for the following actions:

1.  Send a VCAA notice letter which is in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice letter must inform the veteran (1) 
of the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  She must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.  

2.  The veteran should be afforded a VA 
examination by a specialists in 
rheumatological or pain disorders for the 
purpose of determining the nature and 
etiology of her upper back complaints, 
claimed as fibromyositis.  If a 
specialist in rheumatological or pain 
disorders is not available through VA or 
VA sources, the veteran should be 
informed of this and given an opportunity 
to submit evidence addressing the matters 
in this remand.  In connection with the 
special examination it is imperative that 
the examiner review the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  The examiner should 
list all disorders of the upper back.  He 
or she should specifically state whether 
the veteran has an upper back disorder 
which is caused by fibromyositis.  The 
examiner should opine as to whether or 
not any diagnosed upper back condition is 
related to the veteran's service, 
including any documented inservice 
injury.  A complete written rationale for 
all opinions made must be provided.  If 
any requested opinion cannot be provided 
that fact should be noted and a detailed 
explanation provided explaining why 
securing the opinion is not possible.  
The examination reports should be typed. 

3.  The veteran is hereby notified that 
it is her responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

5.  Thereafter, the AMC should review the 
veteran's claim of entitlement to service 
connection for an upper back condition, 
claimed as fibromyositis on the merits.  
If any benefit sought on appeal remains 
denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
they should then be given the opportunity 
to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

